Citation Nr: 0811449	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of shell fragment wound 
(SFW) to the left lower extremity, involving Muscle Group 
(MG) XI.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of SFW to the right wrist 
and hand with ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1962 to November 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision which denied 
increased ratings for the residuals of SFW's to the left 
lower extremity and right wrist and hand.  In March 2007, the 
Board denied increased ratings for the two SFW injuries, and 
the veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In December 2007, the Court granted a Joint Motion to remand 
the March 2007 Board decision.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand.  

In the Joint Motion, it was argued that the Board failed to 
address whether the veteran was entitled to separate ratings 
for additional muscle injuries to his left thigh and right 
wrist and hand, and whether a separate rating was warranted 
for limitation of motion of the right forearm.  Concerning 
the left lower extremity, it was argued that VA examinations 
in November and December 2002 indicated that the SFWs to the 
left lower leg may have included muscle damage to thigh 
muscles as well.  VA examination of the veteran's right wrist 
and hand disability, which is currently rated under a 
neurological code, showed some functional impairment in the 
right forearm and elbow, which it was argued, might provide a 
basis for a separate rating based on limitation of motion or 
possibly for additional muscle damage.  

The Joint Motion directed the Board to obtain appropriate VA 
examinations which identified all affected muscle groups and 
any neurological and/or scar residuals associated with the 
SFWs, and to readjudicate the claims taking into 
consideration the provisions of 38 C.F.R. § 4.25 (2007).  See 
also Colayong v. West, 12 Vet. App. 524, 531 (1999).  

Accordingly, the claim is remanded for the following actions:  

1.  The veteran must be asked to provide 
the names and addresses of all medical 
care providers who treated him for his 
SFW injuries to the left lower and right 
upper extremity since April 2006.  After 
securing the necessary release, all 
records must be obtained and associated 
with the claims file.  If any records 
identified by the veteran cannot be 
obtained, he must be so informed and it 
must be documented in the claims folder.  

2.  The veteran must be afforded a VA 
examination to determine the current 
severity of the SFWs to the left lower 
and right upper extremities.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review the service medical 
records so that the extent of any muscle 
damage caused by the SFWs to the left 
lower and right upper extremity may be 
identified.  The examiner must provide a 
response to the following:  

I.  Identify all muscle groups 
affected, and the manifestations and 
degree of severity of any muscle 
damage caused by the SFWs to the 
left lower and right upper 
extremity.  

II.  Include a detailed description 
of all scars resulting from the SFWs 
and subsequent surgery; indicated 
whether any scars are unstable, 
painful or tender on objective 
demonstration; whether there is any 
underlying soft tissue damage, or 
whether the scars limit function.  

III.  Discuss all symptoms of muscle 
injury (loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination, and uncertainty of 
movement) and the severity of same.  

IV.  Indicate whether there is 
evidence of loss of deep fascia or 
of muscle substance or impairment of 
muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

V.  Discuss whether the veteran has 
limitation of motion of any joint 
attributable to the service-
connected shell fragment injuries; 
specifically, the left knee and 
right forearm and elbow.  If so, the 
actual and normal ranges of motion 
must be listed.  In addition, the 
examiner must be asked to determine 
whether any joint affected by the 
shell fragment injuries results in 
weakened movement, excess 
fatigability, or incoordination 
attributable to a service-connected 
disability; and, if feasible, these 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss or ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  

VI.  The examiner must also be asked 
to express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when any joint affected by the 
SFW's are used repeatedly over time.  
This determination must also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  

The clinical findings and reasons upon 
which the opinions are based must be 
typed or otherwise recorded in a legible 
manner for review purposes.  

3.  The veteran must be afforded a VA 
neurological examination to determine the 
nature and etiology of any identified 
residual disability in the left lower and 
right upper extremity associated with the 
SFWs.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must review the service medical 
records so that the extent of any nerve 
damage caused by the SFWs may be 
identified.  All indicated tests must be 
performed, to include NCV/EMG studies, 
and the findings reported in detail.  The 
examiner must: (1) indicate whether any 
identified symptoms in the left lower and 
right upper extremity are related to the 
SFWs; and, if so, all such manifestations 
must be discussed.  If feasible, the 
manifestations of any co-existing but 
unrelated conditions must be dissociated.  
(2) The examiner must provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
the SFWs, alone, and how it impacts on 
motor function of the effected joints.  
The examiner must disassociate any 
complaints or findings from the service-
connected SFW residuals involving the 
left lower and right upper extremity.  

The clinical findings and reasons upon 
which the opinions are based must be 
typed or otherwise recorded in a legible 
manner for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  The examination 
reports must be reviewed to ensure that 
it is in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures.  38 
C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the claims must 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  Consideration must also be given 
to whether separate ratings are warranted 
for any additional muscle, nerve, or scar 
residuals associated with the SFW 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for further appellate review

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

